OPINION OF THE COURT
Per Curiam.
On December 12, 1990, the respondent was found guilty, *110after trial, in the United States District Court for the Eastern District of New York, of conspiracy to commit an offense or to defraud the United States in violation of 18 USC § 371, and aiding and assisting in the preparation of fraudulent Federal excise tax returns (two counts), in violation of 26 USC § 7206 (2) , which is a Federal felony.
We have previously held that 26 USC § 7206 (2) is essentially similar to New York Penal Law § 175.35, offering a false instrument for filing in the first degree, a class E felony (Matter of Hack, 142 AD2d 287).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent John Papandon, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent John Papandon is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.